Citation Nr: 0716748	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for shell fragment 
wound residuals of left scapular area and lower anterior neck 
with involvement of Muscle Groups I and IV, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for shell fragment 
wound residuals of the left hand with retained foreign 
bodies, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for shell fragment 
wound scar of fronto-parietal area with headaches, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for conversion 
hysteria with somatization and anxiety, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the claims.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
instant case, the Board finds that additional development is 
required in order to comply with these duties.

Initially, the Board acknowledges that the veteran was 
provided with a duty to assist letter in September 2003, 
detailing VA's basic duties to assist.  However, in March 
2006, the United States Court of Appeals for Veterans Claims 
(Court) promulgated Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), in which it established the notice VA is 
required to provide regarding the assignment of disability 
rating(s) and effective date(s).  The record does not reflect 
that the veteran was provided with the specific information 
mandated by the Court.  As the current appellate issues all 
involve claims for increased ratings, the Board concludes 
that a remand is required to provide the veteran with this 
requisite notice.

The Board also notes that additional evidence was added to 
the record following the promulgation of the November 2004 
Statement of the Case (SOC), specifically additional private 
medical records dated from 2002 to 2004, VA treatment records 
dated in January 2005, as well as VA neurologic and 
psychiatric examinations dated in February 2005.  However, no 
Supplemental SOC (SSOC) was promulgated as mandated by 
38 C.F.R. § 19.31.  

The Board acknowledges that in an April 2007 statement, the 
veteran's accredited representative waived initial 
consideration of the additional VA medical examinations by 
the Agency of Original Jurisdiction in accord with 38 C.F.R. 
§ 20.1304.  However, as the representative's statement did 
not refer to the additional private treatment records, it 
does not appear that the waiver applies to this evidence.  
Thus, it appears that a remand is also required for the RO to 
consider this additional evidence in the first instance.

The Board further notes that the record indicates that the 
veteran was also to be accorded a new VA medical examination 
which evaluated the severity of his service-connected scars 
and muscle injuries.  However, no such examination appears to 
be on file.  As such, it appears that either the examination 
report has not been associated with the veteran's claims 
folder, or it has not yet been conducted.  In either event, a 
remand is required.  For example, if the examination was 
conducted and not associated with the claims folder, then 
relevant VA medical records are not on file.  The Court has 
held that the existence of such VA medical records are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-
95.  If the examination was not conducted, then it indicates 
that evidence of record may not accurately reflect the 
current nature and severity of these service-connected 
disabilities.  Consequently, a new examination of these 
disabilities must be conducted for a full and fair 
adjudication of these increased rating claims.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Since a new examination may be necessary in the instant case, 
the veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

For the reasons stated below, this case is REMANDED for the 
following:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected shell fragment wound 
residuals of left scapular area and lower 
anterior neck, left hand, fronto-parietal 
area with headaches, and psychiatric 
disorder since January 2005.  After 
securing any necessary release, the RO 
should obtain those records not on file.  
In pertinent part, the RO should follow-
up on whether additional VA medical 
examinations were conducted on the 
veteran's service-connected shell 
fragment wound scars and/or muscle 
injury.

3.  If the additional records obtained do 
not reflect an additional VA medical 
examination(s) was conducted to evaluate 
the severity of the veteran's service-
connected shell fragment wound scars 
and/or muscle injury since the September 
2003 examination, then a new 
examination(s) should be accorded to the 
veteran.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report(s) to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the November 2004 
SOC, and provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

